DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed 11/22/2022 is acknowledged. Applicants elected species of diisostearylmalate is acknowledged.
Claims 15-16 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statement submitted 1/3/2022 is acknowledged. 

OBJECTION
3.	Claims 2-3 are objected to because of the following informalities:  These claims have multiple spaces between words.  Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites water soluble raw material and it is not clear what these materials are. If raw as in derived from plant extract. The instant specification gives some examples and claim 8 recites examples however, it is unclear beyond these what the meets and bounds of “water soluble raw” material encompasses. For the purpose of Examination this is interpreted as thymol trimethoxy cinnamate, a vitamin derivative, ceramides or combination. The dependent claims 2-7 and 9-14 do not cure the deficiency of claim 1. 

Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and  9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0280077) as evidenced by (JP 2006515027) in view of  (JP 5070088).
Yoshida et al. (US 2009/0280077) (hereinafter Yoshida et al.) disclose lip gloss compositions that contain thickener (polyglcyerl-2 diisostearate) at 15 % and contain hydrogenated polyisobutene at 20 % (e.g., paste). As evidenced by (JP 2006515027), common thickeners include polyglcyerl-2 diisostearate and thus this is a property of the polyglcyerl-2 diisostearate. 
 The total amount being 35 % (Table 5). The composition contains Diisostearylmalate at 8 % and polyglcyerl-2-triisostearate at 6 % thus the isostearyl group containing ester oil is present in amounts higher than the glyceryl-group containing ester oil. The paste (hydrogenated polyisobutene) is included in an amount greater than the thickener. Hydrocarbon based oils are further included (Table 5). Paragraph 0042 makes clear the ingredients  oily dispersions. 
Yoshida discloses that common thickening agents for use in the compositions include (behenic acid eicosandioc acid) glyceryl. Table 9 shows that the compositions can include vitamins (tocopherol) which can be present in amounts of 0.1 % . The compositions contain malic acid derivatives (diisostearylmalate). 
Yoshida et al. does not disclose the hydrogenated polyisobutene is greater than or equal to 25 % however, (JP 5070088) (hereinafter the ‘088 reference) disclose pasty oil cosmetics where hydrogenated polyisobutene can be from 10-40 % and if the blending amount is less than 10 %, the thickness at the time of coating is not sufficient, while if it is 40 % or more, the spreading at the time of coating becomes heavy. The compositions may further include waxes such as beeswax (para 0067) and hydrocarbon oils (para 0068) such as paraffin. The composition can include hydrocarbon oils and lauric acid (C12) (para 0068-0069). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of hydrogenated polyisobutene such that the thickness at the time of coating is sufficient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

6.	Claims 1 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0280077) as evidenced by (JP 2006515027) in view of  (JP 5070088) as applied to claims 1-7 and 9-14 above, and further in view of (JP2004262783).
Yoshida et al. disclose inclusion of vitamins and tocopherol but does not recite derivatives however, (JP2004262783) (hereinafter ‘783) disclose cosmetic compositions that can include vitamins and derivatives and further that examples of antioxidants include vitamin E tocopherol and derivatives thereof. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include vitamin C derivatives for the purpose of antioxidant properties.

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615